Citation Nr: 0026705	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-02 8440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a left ankle sprain.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to 
December 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
residuals of a left ankle sprain, and assigned a 
noncompensable (zero percent) disability rating effective 
December 13, 1996.

This case was previously before the Board in October 1999, 
when it was remanded for additional development.  It has now 
been returned to the Board for further appellate 
consideration.  For the reasons stated below, the Board finds 
that the RO has complied with the remand directives to the 
extent permitted by the cooperation of the veteran.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the Board 
finds that a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

There is no post-service medical evidence to show that the 
veteran's residuals of a left ankle sprain have resulted in 
any impairment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a left ankle sprain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2000); Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Hyson v. Brown, 5 Vet. 
App. 262 (1993),


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's feet and lower extremities were 
clinically evaluated as normal on his May 1994 enlistment 
examination, and his July 1996 discharge examination.  
However, the service medical records show that in August 1996 
the veteran was treated for complaints of left ankle pain 
which began after he jumped out of the back of a truck.  It 
was noted that he was seen by medics in the field, who 
wrapped the ankle and gave him instructions to ice it.  On 
August 8, 1996, it was noted that the veteran had decreased 
range of motion of the ankle, among other things.  He was 
assessed with a class I sprain.  On August 26, the veteran 
reported that the swelling had gone down, but there was still 
a lot of ankle pain.  It was noted that he had had X-rays, 
which looked normal.  Examination of the left ankle revealed 
swelling on the lateral top side.  Movement was full.  Also, 
he was negative for crepitus and redness, but there was 
tenderness to touch.  Assessment was moderate sprain.  On 
September 3, 1996, the veteran reported that he did not limp, 
but his ankle hurt when he walked on it.  Further, he 
reported that he experienced a lot of swelling and bruising.  
Range of motion testing showed dorsiflexion from zero to 5 
degrees; plantar flexion to 40 degrees; inversion to 30 
degrees; and eversion to 10 degrees.  Records from October 
and November 1996 show continued treatment for the veteran's 
left ankle.  For example, on November 4, 1996, the veteran 
reported that his ankle had been bothering him a lot, 
especially when he had to speed/power walk.  Range of motion 
was noted to be to zero degrees of dorsiflexion; plantar 
flexion to 45 degrees; inversion to 30 degrees; and eversion 
to 10 degrees.  

In January 1997, the veteran submitted a claim of entitlement 
to service connection for, among other things, sprained 
ankles.

Service connection was granted for residuals of a left ankle 
sprain by the January 1997 rating decision.  The RO noted the 
circumstances of the veteran's in-service left ankle sprain, 
and that he continued to have chronic pain secondary to the 
sprain.  A noncompensable disability rating was assigned, 
effective December 13, 1996.

Computer generated sheets are on file which indicate that the 
veteran was scheduled to undergo various VA medical 
examinations in November 1997, but that these examinations 
were canceled due to the veteran's failure to appear.

In a September 1998 statement, the veteran's representative 
noted that the evidence on file did not indicate that the 
veteran was informed of the scheduled VA examinations.  
Consequently, it was contended that the duty to assist was 
not met, and that the claim should be remanded for a thorough 
medical examination.

In October 1999, the Board acknowledged that it is not clear 
whether the veteran received adequate notice of these 
scheduled examinations.  Accordingly, the Board concluded 
that the veteran should be provided with another opportunity 
to undergo a VA examination for disability evaluation 
purposes.  Therefore, the case was remanded for that purpose, 
as well as to obtain any additional medical records regarding 
treatment the veteran may have received for his left ankle.

Later in October 1999, the RO, in accord with the Board's 
remand, sent correspondence to the veteran requesting that he 
identify any medical treatment he had received for his left 
ankle.  No communication appears to be on file from the 
veteran in regard to this correspondence.

Computer generated sheets show that the veteran was scheduled 
for a new examination in January 2000, but he failed to 
appear.  Thereafter, in a February 2000 Supplemental 
Statement of the Case, the RO denied the veteran's claim for 
a compensable rating for his residuals of a left ankle 
sprain.  The RO noted the veteran's failure to appear for the 
scheduled examinations, and the consequences of this failure 
to appear pursuant to 38 C.F.R. § 3.655. 

A May 2000 Report of Contact shows that a National Service 
Officer (NSO) called the veteran's sister, who reported that 
the veteran had moved to California.  This Report of Contact 
also reflects that the County Service Officer (CSO) called 
the NSO and reported that the veteran had not been in the 
office since 1997.  Furthermore, the veteran's phone number 
was no longer in service, and the CSO could not locate the 
veteran.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5271 provides criteria for evaluation of 
limitation of motion of the ankle.  Moderate limitation of 
motion of either ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires marked limitation of motion. 
38 C.F.R. § 4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a).

Where a veteran fails without adequate reason to respond to 
an order to report for a VA examination within one year from 
the date of request, and payments have been discontinued, the 
claim for such benefits will be considered abandoned.  38 
C.F.R. § 3.158(b).

Where payments of compensation have not been made or have 
been discontinued because a payee's present whereabouts is 
unknown, payments will be resumed effective the day following 
the date of last payment if entitlement is otherwise 
established, upon receipt of a valid current address.  
38 C.F.R. § 3,158(c).


Analysis.  As mentioned above, the Board finds that the RO 
has substantially complied with the directives of the prior 
remand.  The RO requested additional medical records, and 
again scheduled the veteran for a VA examination in accord 
with the Board's remand.  However, the veteran did not 
respond to the request for records, and failed to appear for 
the scheduled examination.  Moreover, the record reflects 
that he has moved and efforts to locate his current address 
have been unsuccessful.  In fact, the May 2000 Report of 
Contact reflects that the veteran has not been in contact 
with his representative since 1997.

In Stegall, supra, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a remand by the Board confers on a veteran or other 
claimant the right to VA compliance with the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with the terms of such an order.  However, the 
Court has also held that the duty to assist is not 
exclusively a "one-way street" wherein the entire burden of 
such development is placed on VA.  If the veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood, supra. Further, in 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court stated 
the following:

In the normal course of events, it is the 
burden of the veteran to keep the VA apprised 
of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to 
turn up heaven and earth to find him.  It is 
only where a file discloses other possible 
and plausible addresses that an attempt 
should be made to locate him at the alternate 
known address before finding abandonment of a 
previously adjudicated benefit.

Since the veteran failed to appear for the scheduled 
examination, and his current address appears to be unknown, 
the Board concludes that the RO has substantially complied 
with the remand directives to the extent permitted by the 
cooperation of the veteran.  Any deficiencies in the record 
are due to matters beyond the RO's control.

In general, when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claim for a compensable 
evaluation for his residuals of a left ankle sprain is well 
grounded.  Because the claim is well grounded, VA has a duty 
to assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Here, VA scheduled the 
veteran for several examinations to ascertain the severity of 
his left ankle, and he has failed to appear for these 
examinations.  Additionally, the record reflects that his 
current whereabouts are unknown.  Further, the veteran never 
identified the existence of any post-service medical records 
pertaining to his left ankle.  Thus, the Board finds that VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to this claim.  No further assistance to 
the veteran is required to comply with the duty to assist.

As noted above,  the record reflects that the veteran has 
moved, not informed VA of his current address, and has not 
been in contact with his representative since 1997.  
Consequently, it appears that the veteran has abandoned his 
claim for a compensable disability rating for residuals of a 
left ankle sprain.  See 38 C.F.R. § 3.158.  Moreover, the 
Board finds that the evidence on file does not warrant the 
assignment of a compensable disability rating for the 
veteran's service-connected left ankle disorder.

In the instant case, the Board acknowledges that the service 
medical records show that the veteran was treated for 
complaints of left ankle pain just prior to his discharge 
from active duty, and that these records indicate some 
limitation of motion of the left ankle.  However, there is no 
post-service medical evidence on file pertaining to the left 
ankle.  Consequently, there is no objective evidence for the 
Board to make a determination as to whether the veteran 
continued to experience problems with his left ankle - to 
include pain and/or limitation of motion - after his 
discharge from service.  Without such evidence, the Board 
cannot find that the veteran satisfies the criteria for a 
compensable disability rating under Diagnostic Code 5271 for 
any distinctive periods.  See Fenderson, supra.  To do so 
would be nothing more than speculation, and VA benefits 
cannot be awarded based upon resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (defines "reasonable 
doubt" as a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility) (emphasis added); see also Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Therefore, the veteran's claim must be denied.

Since an award of a compensable disability rating for the 
veteran's left ankle would be based on nothing more than pure 
speculation, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for residuals 
of a left ankle sprain is denied.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 

